Citation Nr: 1421372	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  08-21 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disorder to include as secondary to service-connected anxiety disorder with depression and somatic complaints.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from August 1968 to November 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This case was previously before the Board in September 2013, at which time the claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1. A chronic respiratory disorder was not manifested in active service, and any current respiratory disorder, to include allergic rhinitis, is not otherwise etiologically related to such service.

2. A chronic respiratory disorder was not caused or chronically worsened by the Veteran's service-connected anxiety disorder with depression and somatic complaints.


CONCLUSION OF LAW

The criteria for service connection for a chronic respiratory disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA provided the Veteran a notice letter in July 2007 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate her underlying claim of service connection, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of her claim and given ample time to respond.

The Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All available post-service treatment records identified by the Veteran have also been obtained.  To the extent private treatment records are unavailable, the Veteran has been notified of such unavailability and informed of her duty to submit these records.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in connection with her claim.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The examinations of record are adequate for the purposes of determining service connection, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of the diagnosis and etiological opinions provided.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As noted above, the instant claim was most recently remanded by the Board in July 2013.  Specifically, the Board instructed that an additional opinion be obtained regarding direct and secondary service connection.  The opinions were obtained in October 2013, which the Board has found to be adequate.  There has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran asserts service connection for a respiratory disorder as directly related to her period of active service, noting that she has suffered from this condition since 1969.  Alternatively, she asserts service connection is warranted on a secondary basis as due to a service-connected anxiety disorder.  For the sake of clarity, the Board will address the Veteran's theories of entitlement separately below.

Direct Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Service connection for chronic diseases may also be established by chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  However, as the Veteran is not claiming service connection for a chronic disease as listed in 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b), as they pertain to continuity of symptomatology, do not apply in the instant case.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

The Veteran has stated that she was first began suffering a chronic respiratory disorder while in service in 1969.  See, e.g., June 2007 Statement in Support of Claim.  However, while the evidence reveals that the Veteran currently suffers from allergic rhinitis and environmental allergies, the competent, probative evidence of record does not etiologically link the Veteran's current disability to her service or any incident therein.  Service treatment records are absent treatment for, or a diagnosis of, a respiratory disorder in service.  While the Veteran did complain of sore throats, an October 2013 VA opinion notes such symptoms would not be considered a chronic respiratory condition.  Furthermore, the Board notes that, upon separation from active service, the Veteran herself denied a history of sinusitis, hay fever, shortness of breath and asthma.  See October 1969 Report of Medical History.  Finally, an October 1969 Report of Medical Examination, completed upon the Veteran's separation from active service, notes a normal clinical evaluation of the sinuses, mouth and throat, and lungs and chest.  No diagnosis or complaints of a respiratory condition was noted upon service separation.  As such, the Board finds the Veteran did not suffer from a chronic respiratory disorder in active service.

Furthermore, the Board notes there is no evidence that the Veteran was diagnosed with a chronic respiratory disorder for many years following service separation.  While the Veteran has at times sought treatment for various subjective symptomatology since approximately 1975, the Board notes these complaints are intermittent and did not lead to a diagnosis of a chronic condition.  For example, a June 1997 University of Minnesota Hospital Allergy Questionnaire notes the Veteran complained of difficulty breathing around tobacco smoke and automobile fumes, but denied complaints related to asthma, rhinitis, sinusitis, chronic recurrent bronchitis or nasal polyps.  The Veteran reported that these symptoms began in her 40s (well after service separation).  Despite the Veteran's complaints of symptomatology, no diagnosis of a chronic disability, allergic rhinitis, was rendered until approximately 2003, over 30 years following service separation.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Multiple VA medical opinions have been obtained in conjunction with the Veteran's claim.  At a March 2011 VA examination, following a physical and clinical evaluation, the VA examiner diagnosed chronic allergic rhinitis, but opined that this disability was not caused by or related to her military service.  However, no rationale was provided in conjunction with this opinion.  An addendum opinion obtained in May 2013 also found no etiological relationship between the Veteran's active service and her current disability, noting that allergic rhinitis is instead due to hayfever type environmental allergies.  A second addendum opinion was obtained in October 2013, in which the examiner was requested to address the Veteran's in-service complaints of sore throats.  The examiner noted that sore throats are typically caused by a number of factors, including bacterial and viral infections, post-nasal drip, or gastroesophageal reflux disease (GERD), among other causes and would not be considered a chronic respiratory condition.   There was no indication that any current respiratory disability is related to an inservice disease, injury, or event to include allergies.

The Veteran has not produced a competent medical opinion in support of her claim that her current respiratory disorder, diagnosed as allergic rhinitis, is etiologically related to her active service.  The Board acknowledges that the Veteran herself has claimed that she suffers from an upper respiratory disorder as a result of active service.  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  While the Veteran is competent to report (1) symptoms observable to a layperson, e.g., coughing, difficulty breathing; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, she is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, the Veteran's lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, there is no evidence the Veteran suffered from or was diagnosed with a chronic respiratory disorder during active service.  Furthermore, by her own reports to private treatment providers, her symptomatology did not begin until she was in her 40's (approximately 15 years following service separation).  Finally, a VA examiner has offered two negative opinions regarding direct service connection.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a respiratory disorder on a direct basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Secondary Service Connection

Service connection may be established on a secondary basis upon a showing that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With respect to secondary service connection, the Veteran contends that her service-connected psychiatric disability has either cause or, in the alternative, aggravated her respiratory disorder, diagnosed as allergic rhinitis.  Regarding secondary service connection, while the VA examiner stated in March 2011 that the Veteran's psychiatric disorder could temporarily aggravated her respiratory disorder, the Board notes that chronic aggravation (a permanent worsening beyond normal progression) is required for an award of service connection based on aggravation.  In March 2013, the VA examiner opined that the Veteran's psychiatric disorder did not cause or aggravate her respiratory disorder, again noting it is caused by environmental allergies.  The examiner further stated the Veteran's psychiatric condition did not make her rhinitis actually worse, noting that she has a somatization disorder which causes her to have a higher level of concern about symptoms that might be irritating and would be regarded as trivial to others.  The examiner noted that this would cause her to seek medical attention for her symptomatology but does not constitute a serious medical problem.  

Finally, in October 2013, after reviewing articles submitted on the Veteran's behalf noting a potential link between psychiatric disorders and respiratory conditions, the VA examiner again opined that the Veteran's anxiety disorder did not cause or aggravate her allergic rhinitis.  In this regard, the VA examiner noted that the articles submitted on the Veteran's behalf commented on possible associations, but association is not the same as causation (or aggravation), and it does not appear there have been any definitive studies that have been published in this field.

The Veteran has not provided a competent medical opinion indicating that her allergic rhinitis has been caused or aggravated by her service-connected psychiatric disorder.  The Board acknowledges that the Veteran herself has claimed that she suffers from an upper respiratory disorder that is the result of or has been aggravated by her service-connected anxiety disorder with depression.  However, she is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson, 581 F.3d at 1313; Lathan, 7 Vet. App. at 365.

In sum, the Board finds a preponderance of the competent, probative evidence of record weighs against the Veteran's assertion that her service-connected psychiatric disorder is the proximate cause of or has aggravated her currently diagnosed allergic rhinitis.  The Veteran has produced no competent evidence or medical opinion in support of her claim, and the record contains a competent medical opinion from a VA examiner which finds no correlation between the Veteran's service-connected anxiety disorder and any currently diagnosed respiratory disorder.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a respiratory disorder on a secondary basis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Service connection for a respiratory disorder is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


